EXHIBIT 10(B)
 
SUMMARY OF CHANGES TO THE
BANK ONE CORPORATION
DIRECTOR STOCK PLAN
 
1.  Annual Retainer.    Effective as of the date of the 2001 Annual Meeting of
Stockholders, one-half of the annual retainer will be paid in cash and one-half
will be paid in stock. Effective April 1, 2001, directors will no longer be able
to elect to receive a portion of their cash retainer in stock options.
 
2.  Investments.    Effective January 1, 2001, directors may make a one-time
election to receive either cash or deferred stock units in lieu of phantom
shares of company stock held under predecessor plans.
 
3.  Annual Stock Option Grants:
 
Annual Stock Option Grant
Ÿ Directors elected at the 2001 Annual Meeting of Stockholders will be awarded
an option to purchase 5,000 shares of Bank One common stock, effective May 15,
2001.

 

 
Ÿ Beginning in 2002, an annual award of an option to purchase 2,000 shares of
Bank One common stock, effective on the date of the Annual Meeting of
Stockholders, shall be made to Directors elected by the stockholders.

 

 
Ÿ Directors who are appointed to the Board over the course of the program year
will not receive prorated option awards.

 
Terms and Conditions of Stock Option Awards
Ÿ Non-qualified stock options.

 
Ÿ 10-year term.

 

 
Ÿ Non-transferable.

 

 
Ÿ Options shall vest as of the date an award is made and become exercisable six
months following grant.

 

 
Ÿ Options remain exercisable for two years (or until earlier expiration of term)
following the Director’s termination of service due to retirement or death.

 
4.  Administrative changes:
 

 
Ÿ
 
Change definition of a “Change of Control” to a definition approved by the Board
from time to time.

 

 
Ÿ
 
Change definition of “Fair Market Value” as used to establish the exercise price
of options and the equivalent value of equity-based forms of payment, to the
closing price on the preceding trading day.

 

 
Ÿ
 
Revise method of valuing stock option awards from Black-Scholes to any
reasonable method approved by the Plan Administrator.



--------------------------------------------------------------------------------

BANK ONE CORPORATION
DIRECTOR STOCK PLAN
(Formerly the First Chicago NBD Corporation Director Stock Plan,
As Renamed, Amended and Restated Effective April 1, 1999)
 





--------------------------------------------------------------------------------

BANK ONE CORPORATION
DIRECTOR STOCK PLAN
(Formerly the First Chicago NBD Corporation Director Stock Plan,
As Renamed, Amended and Restated Effective April 1, 1999)
 
1.    Purpose and History of the Plan
 
The purpose of the BANK ONE CORPORATION Director Stock Plan (the “Plan”) is to
promote the long-term growth of BANK ONE CORPORATION by increasing the
proprietary interest of non-employee directors in BANK ONE CORPORATION and to
attract and retain highly qualified and capable directors. The Plan as set forth
herein is an amendment and restatement, effective April 1, 1999, of the First
Chicago NBD Corporation Director Stock Plan, which was approved by stockholders
of First Chicago NBD Corporation on May 10, 1996.
 
2.    Definitions
 
Unless the context clearly indicates otherwise, the following terms shall have
the following meanings:
 
(a)  “Annual Retainer” the annual cash retainer fee payable during the Plan Year
by the Corporation, or a subsidiary or affiliate thereof, to a Director for his
or her services as a Director. To the extent a Director is also entitled to
receive an additional retainer as compensation for serving as the chairperson of
a committee of the Board, “Annual Retainer” shall include such additional annual
cash amount.
 
(b)  “Award” means an award granted to a Director under the Plan in the form of
Options, Shares, or Stock Units or any combination thereof.
 
(c)  “Award Grant Date” means the date upon which an Award is granted to the
Director.
 
(d) “Award Summary” means a written summary setting forth the terms and
conditions of each Award made under this Plan.
 
(e)  “Board” means the Board of Directors of the Corporation.
 
(f)  “Change of Control” means a change of control as defined in the BANK ONE
CORPORATION Stock Performance Plan, or any successor thereto.
 
(g)  “Committee” means the Organization, Compensation and Nominating Committee
of the Board, or such other committee of the Board as may be designated by the
Board from time to time to administer the Plan.





--------------------------------------------------------------------------------

 
(h)  “Corporation” means BANK ONE CORPORATION, a Delaware Corporation, and its
successors.
 
(i)  “Director” means a director serving on the Board who is not also an
employee of the Corporation or any subsidiary or affiliate thereof. “Director”
shall also include a director serving on the board of directors of any
subsidiary or affiliate of the Corporation, provided that (i) the director is
not also an employee of the Corporation or any subsidiary or affiliate thereof,
and (ii) the Board has approved adoption of the Plan by the applicable
subsidiary or affiliate.
 
(j)  “Fair Market Value” means the average of the highest and the lowest quoted
selling prices on the New York Stock Exchange Composite Transactions Tape on the
relevant valuation date or, if there were no sales on the valuation date, on the
next preceding date on which such selling prices were recorded.
 
(k)  “Option” means an option to purchase Shares awarded under Section 8. Such
option shall not be required or construed to satisfy the requirements of Section
422 of the Internal Revenue Code of 1986, as amended, or any successor law.
 
(l)  “Optionee” means a Director to whom an Option has been granted or, in the
event of such Director’s death prior to the expiration of an Option, such
Director’s executor, administrator, beneficiary or similar person.
 
(m)  “Plan” means the BANK ONE CORPORATION Director Stock Plan, as amended and
restated from time to time.
 
(n)  “Plan Year” means the twelve-month period from April 1 to March 31.
 
(o)  “Share” means a share of common stock, $.01 par value per share, of the
Corporation.
 
(p)  “Stock Unit” means the right to receive a Share on a date elected by the
Director pursuant to rules established by the Committee, as well as such
dividend or dividend equivalent rights as may be permitted hereunder.
 
3.    Eligibility
 
Directors shall be eligible to participate in the Plan in accordance with
Sections 7 and 8 hereof.
 
4.    Plan Administration
 
(a)  Administrator of Plan.    The Plan shall be administered by the Committee.
 
(b)  Authority of Committee.     The Committee shall have the sole and exclusive
authority and discretion to (i) interpret and construe the Plan and Award



2



--------------------------------------------------------------------------------

 
Summaries; (ii) adopt such rules and procedures as it shall deem necessary and
advisable to implement and administer the Plan; and (iii) designate persons
other than members of the Committee to carry out its responsibilities, subject
to such limitations, restrictions and conditions as the Committee, in its best
judgment, may determine to be in the Corporation’s best interests and in
accordance with the purposes of the Plan.
 
(c)  Determination of Committee.    A majority of the Committee shall constitute
a quorum at any meeting of the Committee, and all determinations of the
Committee shall be made by a majority of its members. The Committee may make
determinations under the Plan without prior notice and without a meeting,
provided that such determination is made by written consent signed by all
members of the Committee.
 
(d)  Effect of Committee Determinations.    No member of the Committee or the
Board shall be personally liable for any action or determination with respect to
the Plan, an Award, or the settlement of a dispute between a Director and the
Corporation, provided that such action or determination is made in good faith.
Any decision or action of the Committee or the Board with respect to any Award
or the administration or interpretation of the Plan shall be conclusive and
binding upon all persons.
 
5.    Shares Subject to the Plan
 
Subject to adjustments as provided in Section 13, the aggregate number of Shares
which may be issued pursuant to Awards shall not exceed 1,620,000 Shares. To the
extent that Shares subject to an outstanding Option are not issued or delivered
by reason of the expiration, termination, cancellation or forfeiture of such
Option or by reason of the delivery of Shares to pay all or a portion of the
exercise price of such Option, such Shares shall again be available for issuance
under the Plan.
 
6.    Awards under the Plan
 
Awards in the form of Shares shall be granted to Directors in accordance with
Section 7. Awards in the form of Options, Shares or Stock Units, or a
combination thereof, may be granted to Directors in accordance with Section 8.
Each Award granted under Section 8 shall be evidenced by an Award Summary.
Delivery of an Award Summary shall constitute an agreement, subject to Section 3
and Section 10, between the Corporation and the Director as to the terms and
conditions of the Award.
 
7.    Annual Stock Retainer
 
Each Director shall annually receive an Award hereunder in the form of Shares,
subject to the following terms and conditions:
 
(a)  Time of Grant.    As of the date of each annual meeting of the stockholders
of the Corporation, each Director shall be granted an Award of Shares
representing his or her annual stock retainer, determined as provided below. In
the case of a Director who is appointed to the Board on a date during the Plan
Year which follows



3



--------------------------------------------------------------------------------

 
the date of the annual meeting of the stockholders of the Corporation, the
Director shall be granted, as of the date such Director is first appointed to
the Board, his or her annual stock retainer, as prorated in the manner described
below.
 
(b)  Number of Shares.    The number of Shares granted pursuant to this Section
7 shall be the number of whole Shares equal to (i) 50% of the Director’s Annual
Retainer (excluding for this purpose any additional chairperson retainer(s)),
divided by (ii) the Fair Market Value per Share on the Award Grant Date
described in paragraph (a) above (increased to the next whole Share in case of
any fractional Share). In the case of a Director who is appointed to the Board
on a date during the Plan Year which follows the date of an annual meeting of
stockholders of the Corporation, the number of Shares granted pursuant to this
Section 7 shall be calculated in the manner described in the previous sentence,
except that (A) the Fair Market Value per Share shall be determined as of the
date the Director is appointed to the Board, and (B) the number of Shares
granted shall be prorated based upon the number of calendar months during which
such Director will serve on the Board prior to the beginning of the next Plan
Year, with any part of a calendar month counting a whole month.
 
8.     Elective Options, Shares and Stock Units
 
Each Director may elect to receive Options, Shares or Stock Units, or a
combination thereof in place of such Director’s Annual Retainer, subject to the
following terms and conditions:
 
(a)  Time of Grant.     As of the date of each annual meeting of stockholders of
the Corporation, an Award shall be granted to each Director who has filed with
the Committee or its designee a written election to receive such Award in lieu
of all or a portion of such Director’s Annual Retainer. Such election must be
filed in advance of the date of the annual meeting of stockholders, on before a
date established by the Committee as necessary to avoid the constructive receipt
of income by the Director for tax purposes and to comply with any applicable
law. Each Director’s election shall remain in effect and be applicable with
respect to the Annual Retainer paid in subsequent years in which the Director
serves on the Board, unless the Director files a revised election pursuant to
the first sentence of this Section 8(a). Once made, such election may only be
changed or revoked on or before a date prior to the next occurring annual
meeting of stockholders of the Corporation, such date to be established by the
Committee in order to avoid the constructive receipt of income by the Director
for tax purposes and to comply with any applicable law.
 
In the event a Director does not file a written election in accordance with this
Section 8(a) by reason of becoming a Director after the date established by the
Committee for the filing of elections (as described above) an Award may be
granted to such Director as of a day following the Director’s submission of a
written election to receive such Award in lieu of all or a portion of such
Director’s Annual Retainer. Such election must be submitted in accordance with
rules established by the Committee and as of a date determined by the Committee
as necessary to avoid constructive receipt of income by the Director and to
comply with any applicable law. The Committee may, in



4



--------------------------------------------------------------------------------

 
its sole discretion, limit any election made pursuant to the preceding sentence
to only a fraction of such Director’s Annual Retainer, the numerator of which is
the number of months between the effective date of the Director’s appointment to
the Board and the last day of the Plan Year during which the Director is
appointed to the Board, and the denominator of which is 12. An election made
pursuant to the preceding sentence shall be irrevocable during the first Plan
Year in which the Director receives an Award hereunder.
 
(b)   Number of Shares.     The number of Shares granted pursuant to Section
8(a) shall be the number of whole Shares (increased to the next highest whole
Share in case of any fractional Share) equal to (i) the amount of the Annual
Retainer that a Director has elected pursuant to Section 8(a) to be payable in
Shares, divided by (ii) the Fair Market Value per Share on the Award Grant Date.
 
(c)   Number and Purchase Price of Options.     The number of Shares subject to
an Option granted pursuant to Section 8(a) shall be the number of Shares which
would result in the Option having an equivalent value of the Shares the Director
would have received had the Director elected to receive Shares under Section
8(b), determined using the Black-Scholes method of valuing stock options and the
Fair Market Value of a Share on the Award Grant Date. The purchase price per
Share under each Option granted shall be 100% of the Fair Market Value per Share
on the Award Grant Date.
 
(d)   Exercise of Options.     Each Option shall be fully exercisable on and
after the date which is six (6) months after the Award Grant Date and, subject
to Section 11 shall not be exercisable prior to such date. An Option may be
exercised until the date which is ten (10) years after the Award Grant Date of
such Option. An Option, or portion thereof, may be exercised, in whole or in
part, only with respect to whole Shares.
 
Shares shall be issued to an Optionee pursuant to the exercise of an Option only
upon receipt by the Corporation from the Optionee of payment in full either in
cash or by submitting acceptable proof to the Committee of the ownership of
Shares which have been owned by the Optionee for at least six (6) months prior
to the date of exercise of the Option, or a combination of cash and Shares, in
an amount or having a combined value equal to the aggregate purchase price for
the Shares subject to the Option or portion thereof being exercised. The Shares
issued to an Optionee for the portion of any Option exercised by submitting
proof of acceptable ownership of Shares shall not exceed the number of Shares
issuable as a result of such exercise (determined as though payment in full
therefor were being made in cash), less the number of Shares for which proof of
ownership is submitted. The value of Shares for which proof of ownership is
submitted in full or partial payment for the Shares purchased upon the exercise
of an Option shall be equal to the aggregate Fair Market Value of such
previously-owned Shares on the date of the exercise of such Option.
 
(e)   Number of Stock Units.     The number of Stock Units granted pursuant to
Section 8(a) shall be the number of Stock Units equal to (i) the portion of the
Annual Retainer which the Director has elected pursuant to Section 8(a) to be
payable in Stock



5



--------------------------------------------------------------------------------

 
Units, divided by (ii) the Fair Market Value of one (1) Share on the Award Grant
Date. While Stock Units remain outstanding, the Director who has received such
Stock Units shall receive, as of each date on which the Corporation pays a cash
dividend on outstanding Shares, additional Stock Units equal in number to:
 
(A)   the product of:
 
(1)   the amount of the cash dividend declared by the Corporation for each
outstanding Share of the Corporation, and
 
(2)   the number of Stock Units credited to the Director and still outstanding,
 
divided by:
 
(B)   the Fair Market Value of a Share on the date the cash dividend is paid.
 
Such additional Stock Units shall be issued as Shares at the same time and in
the same manner as the underlying Stock Units to which they are attributable.
 
(f)   Distribution of Stock Units.     Upon a date elected by a Director who
receives an Award of Stock Units under subparagraph (e) above, the Director will
receive one (1) Share for each Stock Unit, including any fractional Stock Units
thereof. In the event of a Director’s death prior to the issuance of Shares
attributable to Stock Units, such Shares shall become immediately distributable
to such Director’s executor, administrator, beneficiary or similar person.
 
9.     Issuance of Shares
 
Upon the grant of an Award of Shares to a Director, the Shares subject to such
Award shall be credited to a book entry account in the name of the Director at a
trust company designated by the Committee, whereupon the Director shall become a
stockholder of the Corporation with respect to such Shares and shall be entitled
to vote the Shares.
 
10.     Non-Transferability of Options and Stock Units
 
Options and Stock Units granted under the Plan shall not be transferable by a
Director during his or her lifetime and may not be assigned, exchanged, pledged,
transferred or otherwise encumbered or disposed of except by court order, will
or by the laws of descent and distribution. Notwithstanding the foregoing, in
the event the provisions of Rule 16b-3 of the Securities Exchange Act of 1934,
as amended, allow Options to be transferable, each Option then outstanding shall
become transferable only to the extent set forth under the terms of each Award,
as determined by the Committee. In the event that any Option is thereafter
transferred as permitted by the preceding sentence, the permitted transferee
thereof shall be deemed the



6



--------------------------------------------------------------------------------

 
Optionee hereunder, notwithstanding the provisions of subparagraph (l) of
Section 2 above. Options shall be exercisable during the Optionee’s lifetime
only by the Optionee or by the Optionee’s guardian, legal representative or
similar person.
 
11.     Change of Control
 
Upon the occurrence of a Change of Control, any and all outstanding Options
shall become immediately exercisable, and all Stock Units shall become
distributable in Shares; provided, however, that, notwithstanding the foregoing,
no Stock Units shall become distributable in Shares as a result of or in
connection with the actions and transactions contemplated by or effectuated in
connection with the Agreement and Plan of Reorganization by and among BANC ONE
CORPORATION, First Chicago NBD Corporation and BANK ONE CORPORATION (DE).
 
12.     Amendment and Termination
 
The Board may amend the Plan from time to time or terminate the Plan at any
time; provided, however, than no action authorized by this Section 12 shall
adversely change the terms and conditions of an outstanding Option or Stock Unit
without the Optionee’s consent and, subject to Section 13, the number of Shares
subject to an Option granted under Section 8, the purchase price therefor, the
Award Grant Date and the termination provisions relating to such Option shall
not be amended more than once every six (6) months, other than to comply with
changes in applicable laws and regulations.
 
13.     Recapitalization
 
The aggregate number of shares of Common Stock as to which Awards may be granted
to Directors, the number of shares thereof covered by each outstanding Award,
and the price per share thereof in each such Award, shall all be proportionately
adjusted for any increase or decrease in the total number of Shares issued by
the Corporation resulting from a subdivision or consolidation of Shares or other
capital adjustment, or the payment of a stock dividend or other increase or
decrease in the number of such Shares effected without receipt of consideration
by the Corporation, or other change in corporate or capital structure; provided,
however, that any fractional Shares resulting from any such adjustment shall be
eliminated. The Committee may also make the foregoing changes and any other
changes, including changes in the classes of securities available, to the extent
it is deemed necessary or desirable to preserve the intended benefits of the
Plan for the Corporation and the Directors in the event of any other
reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution or similar transaction.
 
14.     Governing Law
 
To the extent that federal laws do not otherwise control, the Plan shall be
construed in accordance with and governed by the law of the State of Delaware.



7



--------------------------------------------------------------------------------

 
15.     Savings Clause
 
This Plan is intended to comply in all aspects with applicable law and
regulation, including, Section 16 of the Securities Exchange Act of 1934 and
Rule 16b-3 of the Securities and Exchange Commission. If any provision of this
Plan shall be held invalid, illegal or unenforceable in any respect under
applicable law and regulation (including Rule 16b-3), the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby, and the invalid, illegal or unenforceable provision shall be
deemed null and void; provided however, that, to the extent permissible by law,
any provision which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Plan to be construed in
compliance with all applicable laws (including Rule 16b-3) so as to foster the
intent of this Plan.
 
16.     Effective Date and Term
 
The effective date of this amendment and restatement of the Plan is April 1,
1999.



8